     6:20-cv-00139-RAW-SPS Document 21 Filed in ED/OK on 08/03/20 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA
ANTONE LAMANDINGO KNOX,                        )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )            No. CIV 20-139-RAW-SPS
                                               )
TOMMY SHARP, et al.,                           )
                                               )
                             Defendants.       )

                                 OPINION AND ORDER
        Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of

Corrections (DOC) who is incarcerated at Oklahoma State Penitentiary (OSP) in McAlester,

Oklahoma. On April 24, 2020, he filed in the Western District of Oklahoma this civil rights

action pursuant to 42 U.S.C. § 1983 (Dkt. 1). The defendants are OSP Warden Tommy
Sharp, DOC Director Scott Crow, Oklahoma Governor Kevin Stitt, President Donald Trump,

and Unknown OSP Officials. On the same date, he also filed an “ex parte motion for

preliminary hearing & temporary restraining order pursuant to F.R.C.P. 65(2),” seeking a

preliminary injunction and a temporary restraining order (TRO) for alleged constitutional
violations at his facility (Dkt. 4). On May 12, 2020, the case was transferred to this district

because “the Eastern District is both a proper venue and a considerably more convenient one

for most of the participants in the case” (Dkt. 10 at 2).
        On July 1, 2020, Plaintiff was directed to file an amended complaint by July 22, 2020
(Dkt. 17). On July 22, 2020, the Court granted Plaintiff’s motion for extension of time to file

an amended complaint (Dkt. 19), and the filing deadline was extended to August 12, 2020
(Dkt. 20).

        Although Plaintiff’s motion is rambling and repetitive, he apparently is asking the
Court to address the issues raised in his complaint and to issue a preliminary injunction and
  6:20-cv-00139-RAW-SPS Document 21 Filed in ED/OK on 08/03/20 Page 2 of 3



a temporary restraining order against Defendant OSP Warden Tommy Sharp and Defendant
DOC Director Scott Crow (Dkt. 4 at 1-2). He alleges he is being subjected to the risk of

serious harm from COVID-19. He contends that with his pre-existing health problems of
high blood pressure, his age (47 years), and his being an African American, he is more at risk

of serious illness from exposure to the coronavirus. Plaintiff apparently is also complaining
that all OSP staff members are coming to work, while other employers have employees
staying home and wearing masks. In addition, inmates allegedly have been transferred to
DOC units affected by COVID-19. Plaintiff asks the Court “to stop O.S.P. & D.O.C.

Respondents from further Exposing me & other O.S.P. slaves/prisoners housed on O.S.P.
A,C, & H -Unit, & D & E Units with the Deadly coronavirus (COVID-19 virus) Especially

us African’s/blacks . . . .” (Dkt. 4 at 2).

       Plaintiff further asserts prisoners are locked down 24 hours a day / 7 days a week, and
the facility’s outdated ventilation system runs all the time. The employees allegedly smoke

cigarettes and e-cigarettes, forcing the prisoners to smell and inhale the products. Plaintiff

also complains the prisoners are not given cleaning or disinfecting products to clean their
cells, and he references the Americans with Disabilities Act.

       As an initial matter, the Court advises Plaintiff that the Court will only consider claims
“based upon the violation of a plaintiff’s personal rights, and not the rights of someone else.”
Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990). Thus, to the extent Plaintiff is

asking for relief for other inmates, those claims cannot be considered.
       “The court may issue a preliminary injunction only on notice to the adverse party.”
Fed. R. Civ. P. 65(a)(1). Because Plaintiff has not yet filed an amended complaint as

directed, the defendants have not been served with this lawsuit. Therefore, Plaintiff’s request
for a preliminary injunction is denied without prejudice.

                                               2
  6:20-cv-00139-RAW-SPS Document 21 Filed in ED/OK on 08/03/20 Page 3 of 3



       Regarding Plaintiff’s request for a temporary restraining order, the purpose of a TRO
is to “preserv[e] the status quo and prevent[ ] irreparable harm just so long as is necessary

to hold a hearing, and no longer.” Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423,
439 (1974). See Fed. R. Civ. P. 65(b); James Wm. Moore, Moore’s Federal Practice, §

65.30 (3d ed. 2008).
       The court may issue a temporary restraining order without written or oral
       notice to the adverse party or its attorney only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant
       before the adverse party can be heard in opposition; and

       (B) the movant’s attorney certifies in writing any efforts made to give notice
       and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1).

       Here, Plaintiff has failed to include either an affidavit or a verified complaint, or to
explain why he failed to include either of these items. The Court cannot issue a TRO

because of this lack of notice to Defendants. See Austin v. Altman, 332 F.2d 273, 275 (2d

Cir. 1964) (emphasizing that “a district court should scrupulously observe the requirements
of Rule 65 in the delicate business of granting temporary restraining orders”); Moore’s

Federal Practice § 65.32 (3d ed. 2008) (noting that both requirements of Federal Rule 65
must be met before a court can issue a TRO without notice to the opposing party). Thus, the
Court must deny without prejudice Plaintiff's request for a TRO.

       ACCORDINGLY, Plaintiff’s motion for preliminary injunction or temporary

restraining order (Dkt. 4) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 3rd day of August 2020.




                                              3
